Citation Nr: 1343472	
Decision Date: 12/31/13    Archive Date: 01/07/14

DOCKET NO.  10-20 -956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent prior to May 23, 2011 and from August 1, 2011 to April 2, 2012 and in excess of 60 percent as of April 3, 2012 for service-connected lumbar spine degenerative disc disease.

2.  Entitlement to a disability rating in excess of 10 percent for service-connected left lower extremity numbness.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States




WITNESSES AT HEARING ON APPEAL

Appellant and a friend


ATTORNEY FOR THE BOARD

B. Berry, Counsel


INTRODUCTION

The Veteran served on active duty from May 1989 to May 1993 and from August 1996 to May 1999. 

These matters come to the Board of Veterans' Appeals (Board) from an October 2009 rating decision by the Regional Office (RO) of the United States Department of Veterans Affairs (VA) in Boise, Idaho.

The Veteran testified at a hearing before the undersigned Veterans Law Judge in July 2011.  A transcript of the hearing is of record.

The Board remanded these matters in February 2012 for further evidentiary development.  The RO readjudicated the claims in the November 2012 supplemental statement of the case (SSOC) and returned these matters to the Board for further appellate consideration.

The Board has also added the issue of entitlement to a total disability rating based on individual unemployability (TDIU) to the title page because it has assumed jurisdiction over this issue.  The United States Court of Appeals for Veterans Claims (Court) held that a TDIU claim is part and parcel of an initial- or increased-rating claim when raised by the record.  Mayhue v. Shinseki, 24 Vet. App. 273 (2011); Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board, therefore, has jurisdiction to consider a veteran's possible entitlement to a TDIU rating when the TDIU issue is raised by assertion or reasonably indicated by the evidence and is predicated at least in part on the severity of the service-connected disability in question, regardless of whether the RO has expressly addressed this additional issue. See VAOPGCPREC 6-96 (Aug. 16, 1996).  See also Caffrey v. Brown, 6 Vet. App. 377 (1994); Fanning v. Brown, 4 Vet. App. 225, 229 (1993); EF v. Derwinski,  1 Vet. App. 324 (1991).  In this case, Veteran's representative indicates that the Veteran's service-connected lumbar spine degenerative disc disease with associated disabilities results in the Veteran being unable to obtain or sustain substantial gainful employment.  See November 2013 Appellant Brief.  Thus, the Board finds that the issue of TDIU has been reasonably raised by the evidence of record. As the RO has not considered the issue of TDIU, the Board will assume jurisdiction of it.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

After a review of the record, the Board finds that a remand is necessary for further development of the Veteran's issues on appeal. 

As indicated in the Introduction, the Board has assumed jurisdiction over the Veteran's reasonably-raised TDIU claim.  In order to properly adjudicate this claim, the Board finds that the Veteran should be notified as to how to substantiate a claim for TDIU.  The RO/AMC should request the Veteran to complete VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability) as well as to submit or identify and authorize the release of any pertinent evidence.  Updated VA treatment records shall be obtained.  This is because, in addition to fulfilling the duty to assist, all such records are constructively part of the record before the Board even when they are not actually contained in the record.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  Thereafter, the Veteran should be provided with a VA examination that fully assesses whether he is unable to obtain or maintain substantially gainful employment due to his service-connected disabilities. 


The Board observes that the Veteran submitted a private surgical report dated in May 2011 and follow-up appointments from May 2011 to July 2011 with respect to his lumbar spine degenerative disc disease.  The RO/AMC should attempt to obtain any additional private treatment records with his respect to the Veteran's lumbar spine degenerative disc disease from July 2011 to the present in order to adequately rate the Veteran's lumbar spine degenerative disc disease and any associated disabilities.

Furthermore, the Veteran's service-connected lumbar spine degenerative disc disease and left lower extremity numbness are inextricably intertwined with the TDIU claim.  Specifically, new information obtained after a VA examination and opinion to determine whether his service-connected disabilities render him unemployable, could produce further evidence regarding the severity of the Veteran's service-connected lumbar spine disability and/or lower extremity numbness thereby affecting the adjudication of his claims for an increased rating.  Based on the foregoing, adjudication of the service-connected lumbar spine degenerative disc disease and left lower extremity numbness must be deferred as the Board is remanding the TDIU claim for further development.  

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with notice as to the evidence and information necessary to substantiate a claim for TDIU and request the Veteran to complete a VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability).  Allow him a reasonable opportunity to respond. 

2. Obtain and associate with the claims file any outstanding VA treatment records from December 2011 to the present.  A response, negative or positive, should be associated with the claims file.  Requests must continue until the RO/AMC determines that the records sought do not exist or that further efforts to obtain those records would be futile.

3. Take appropriate steps to contact the Veteran and elicit from him the appropriate consent to obtain additional private treatment records from July 2011 to the present with respect to his service-connected disabilities, particularly, the Veteran's lumbar spine disability.  If VA secures the proper consent from the Veteran, then attempt to obtain the relevant treatment records related to the Veteran's service-connected disabilities and associate them with the Veteran's VA claims folder.

4. After the above has been accomplished and any outstanding evidence has been associated with the claims file, schedule the Veteran for a VA examination to determine the current severity of his service-connected disabilities and to ascertain whether the Veteran's service-connected disabilities makes the Veteran unemployable.  The claims file must be made available for review and the examiner's report should reflect that such review occurred.  All pertinent symptomatology and findings must be reported in detail.  The examiner must discuss the current severity of the Veteran's service-connected lumbar spine disability to include whether it results in any favorable or unfavorable ankylosis and/or incapacitating episodes.  The examiner must elicit from the Veteran and record, for clinical purposes, a full work and educational history.  The examiner should comment on the Veteran's level of occupational impairment caused by the symptoms of his service-connected disabilities.  Based on the interview, examination, and review of the claims file, the examiner must provide an opinion as to whether it is at least as likely as not (i.e., probability of 50 percent) that the Veteran is unable to obtain or maintain substantially gainful employment due only to his service-connected disabilities, consistent with his education and occupational experience, irrespective of age and any nonservice-connected disorders.  An explanation should be provided as to why the examiner believes the Veteran is or is not employable.

5. Upon completion of the foregoing, readjudicate the Veteran's claims of entitlement to an increased rating for lumbar spine degenerative joint disease and lower extremity numbness and entitlement to a TDIU, based on a review of the entire evidentiary record.  If the benefits sought on appeal remains denied, provide the Veteran and his attorney with a supplemental statement of the case and the opportunity to respond thereto.  Thereafter, subject to current appellate procedure, the case should be returned to the Board for further consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


